Winkler, J.
The 7th requisite of an information, agreeably to the Code of Criminal Procedure, Article 403, is “that the offense be set forth in plain and intelligible words.” Pasc. Dig., Art. 2870.
The information in this case does not come up to this requirement. It does not charge that the accused did keep a disorderly house, etc., but that she was guilty of the offense of keeping, etc., a statement of a conclusion drawn from the facts, rather than a statement of the facts from which the law draws the conclusion.
To treat the objectionable words as surplusage would leave the information defective, agreeably to the statute quoted above.
The indictment in Stephanes v. The State, 21 Texas, 210, which was held not to be sufficient, was not more defective than the information in the present case; and, on the authority of that case, and the authorities there cited, the judgment is reversed and the case dismissed.

Reversed and dismissed.